Case 2:21-cv-02506-TAD-KK Document 11 Filed 09/16/21 Page 1 of 3 PageID #: 79




                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                  LAKE CHARLES DIVISION

AMERICAN PETROLEUM INSTITUTE,                  *       CIVIL ACTION
AMERICAN EXPLORATION &
PRODUCTION COUNCIL,                            *       NO: 2:21-cv-2506-TAD-KK
INDEPENDENT PETROLEUM
ASSOCIATION OF AMERICA,                        *       JUDGE TERRY A. DOUGHTY
INTERNATIONAL ASSOCIATION OF
DRILLING CONTRACTORS,                          *       MAG. JUDGE KATHLEEN KAY
INTERNATIONAL ASSOCIATION OF
GEOPHYSICAL CONTRACTORS,                       *
NATIONAL OCEAN INDUSTRIES
ASSOCIATION, MONTANA                           *
PETROLEUM ASSOCIATION, NORTH
DAKOTA PETROLEUM COUNCIL,                      *
PETROLEUM ALLIANCE
OF OKLAHOMA, SOUTHEAST OIL                     *
AND GAS ASSOCIATION,
UTAH PETROLEUM ASSOCIATION,                    *
AND WESTERN STATES PETROLEUM
ASSOCIATION                                    *

VERSUS                                         *

UNITED STATES DEPARTMENT OF                    *
THE INTERIOR; DEBRA HAALAND,
in her official capacity as Secretary of the   *
Interior; LAURA DANIEL-DAVIS,
in her official capacity as Principal Deputy   *
Assistant Secretary for Land and Minerals
Management; THE BUREAU OF LAND                 *
MANAGEMENT; NADA CULVER,
in her official capacity as Deputy Director    *
of Policy and Programs, Bureau of Land
Management; THE BUREAU OF OCEAN                *
ENERGY MANAGEMENT; and,
AMANDA LEFTON, in her official                 *
capacity as Director of the Bureau of
Ocean Energy Management                        *

*      *       *      *       *       *        *



                                                   1
Case 2:21-cv-02506-TAD-KK Document 11 Filed 09/16/21 Page 2 of 3 PageID #: 80




                      CORPORATE DISCLOSURE STATEMENT OF
                        AMERICAN PETROLEUM INSTITUTE


       American Petroleum Institute (“API”), submits the following statement of corporate

interests and affiliations pursuant to Rule 7.1 of the Federal Rules of Civil Procedure:

       1.      API is a District of Columbia nonprofit trade organization that represents the U.S.

oil and gas industry before the national executive, legislative, and judicial branches of

government;

       2.      API represents approximately 600 member companies involved in all aspects of

the oil and gas industry; and

       3.      API has no parent corporations and no publicly held company owns any stock in

it.

                                              Respectfully submitted,


                                              /s/ Kenneth H. Laborde
                                              KENNETH H. LABORDE (NO. 8067)
                                              VICTORIA E. EMMERLING (NO. 33117)
                                              GIEGER, LABORDE & LAPEROUSE
                                              701 Poydras Street, Suite 4800
                                              New Orleans, Louisiana 70139
                                              Telephone:     (504) 561-0400
                                              Facsimile:     (504) 561-1011
                                              Email: klaborde@glllaw.com
                                                     temmerling@glllaw.com

                                                      -AND-

                                              PETER J. SCHAUMBERG (PHV)
                                              JAMES M. AUSLANDER (PHV)
                                              BEVERIDGE & DIAMOND PC
                                              1900 N St. NW Suite 100
                                              Washington, DC 20036
                                              Phone: (202)789-6000 Fax: (202)789-6000
                                              Email: pschaumberg@bdlaw.com
                                                      jauslander@bdlaw.com

                                                 2
Case 2:21-cv-02506-TAD-KK Document 11 Filed 09/16/21 Page 3 of 3 PageID #: 81




                                            Attorneys for Plaintiffs American Petroleum
                                            Institute, American Exploration & Production
                                            Council, Independent Petroleum Association of
                                            America, International Association of Drilling
                                            Contractors,    International   Association    of
                                            Geophysical     Contractors,   National    Ocean
                                            Industries Association, Montana Petroleum
                                            Association, North Dakota Petroleum Council,
                                            Petroleum Alliance of Oklahoma, Southeast Oil and
                                            Gas Association, Utah Petroleum Association, and
                                            Western States Petroleum Association




                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing has been served on all counsel of

record via the Court’s electronic case management system on September 16, 2021.

                                            /s/ Kenneth H. Laborde
                                            KENNETH H. LABORDE




                                               3
